Citation Nr: 0018143	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  92-06 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic 
costochondral osteochondritis.

2.  Entitlement to an increased (compensable) evaluation for 
bilateral defective hearing. 

3.  Entitlement to an increased (compensable) evaluation for 
lipomas of the chest.  

4.  Entitlement to an increased (compensable) evaluation for 
lipomas of the abdomen.  

5.  Entitlement to an increased (compensable) evaluation for 
lipomas of the back.  

6.  Entitlement to an increased (compensable) evaluation for 
lipomas of the right arm.

7.  Entitlement to an increased (compensable) evaluation for 
lipomas of the left arm.

8.  Entitlement to an increased (compensable) evaluation for 
residuals of a gunshot wound of the left buttock, consisting 
of injury to Muscle Group XVII. 

9.  Entitlement to an increased (compensable) evaluation for 
residuals of a gunshot wound of the low back, consisting of 
injury to Muscle Group XX. 

10.  Entitlement to an increased evaluation for residuals of 
a gunshot wound of the abdominal wall consisting of injury to 
Muscle Group XIX, currently rated 10 percent disabling.

11.  Entitlement to an increased (compensable) evaluation for 
residuals of multiple laparotomies of the abdomen.

12.  Entitlement to an increased (compensable) evaluation for 
residuals of a gunshot wound consisting of urethral 
stricture.

13.  Entitlement to an increased (compensable) evaluation for 
residuals of a gunshot wound consisting of prostatic 
enlargement. 

14.  Entitlement to an increased rating for residuals of a 
gunshot wound consisting of hepatitis and residuals of a 
liver abscess, currently evaluated as 10 percent disabling.

15.  Entitlement to an increased evaluation for right 
shoulder arthritis, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel



INTRODUCTION

The veteran had active service from December 1957 to 
September 1990.

The appeal arises from an April 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  By that decision, the RO, in 
pertinent part, denied service connection for 
costochondritis; granted service connection and assigned 
noncompensable ratings for bilateral defective hearing, 
residuals of excision of multiple lipomas, residuals of a 
gunshot wound to the left buttock and low back and 
laparotomy, residuals of a gunshot wound consisting of 
urethral stricture and prostatic enlargement, residuals of a 
gunshot wound consisting of chronic hepatitis with liver 
abscess, and right shoulder arthritis.  It was also indicated 
that service connection was denied for essential hypertension 
at this time.

The Board in December 1992 remanded the case for additional 
VA clinical records, and for VA examinations for 
hypertension, arthritis, hearing loss, residuals of gunshot 
wounds of the back, abdomen, and buttock, and multiple lipoma 
resection residuals; and for assignment of separate ratings 
for chronic hepatitis (Code 7345) and residuals of a gunshot 
wound of the abdomen, Muscle Group XIX (Code 5319).  

Subsequently, by a January 1994 decision, the RO, in 
pertinent part, granted a 10 percent rating for residuals of 
the gunshot wound of the abdomen, Muscle Group XIX, and 
granted a 10 percent rating for arthritis of the right 
shoulder with painful motion.  

The Board in March 1995 again remanded the appealed claims, 
including for multiple VA examinations to evaluate the 
appealed service-connected disabilities.  

By a June 1996 rating action, the RO granted service 
connection for essential hypertension and granted a 10 
percent disability rating for hepatitis, residuals of a 
gunshot wound.  

By the decision herein, the Board has recharacterized some of 
the appealed claims to better reflect the claims and the 
separately ratable underlying disorders.  The previously 
characterized claim for an increased (compensable) rating for 
lipomas has been divided into separate claims for increased 
(compensable) ratings for lipomas of the back, abdomen, 
chest, right arm, and left arm, reflecting the anatomical 
regions noted upon recent VA medical records to be affected 
by lipomas.  The previously characterized claim for an 
increased (compensable) rating for residuals of a gunshot 
wound to the left buttock and low back with laparotomy has 
been divided into three separate claims for increased 
(compensable) ratings for the three  disorders: residuals of 
a gunshot wound of the left buttock consisting of injury to 
Muscle Group XVII; residuals of a gunshot wound of the low 
back consisting of injury to Muscle Group XX; and residuals 
of multiple laparotomies of the abdomen.  The previously 
characterized claim of entitlement to an increased 
(compensable) rating for residuals of a gunshot wound with 
urethral stricture and prostatic enlargement has been divided 
into two claims:  one for an increased (compensable) rating 
for urethral stricture, and one for an increased 
(compensable) rating for prostatic enlargement.

The claims of entitlement to service connection for chronic 
costochondral osteochondritis, entitlement to an increased 
(compensable) evaluation for bilateral defective hearing, 
entitlement to an increased (compensable) ratings for 
urethral stricture and prostatic enlargement, both as 
residuals of a gunshot wound, and entitlement to an increased 
rating for right shoulder arthritis, currently rated 10 
percent disabling, are all the subject of Remand, below.  

In September 1996 the veteran submitted a claim for service 
connection for benefits based on the list of conditions 
authorized for service connection for exposure to Agent 
Orange.  He requested a VA Agent Orange examination in 
furtherance of such claims.  It does not appear that the RO 
has responded to these potential claims.  Accordingly, they 
are referred to the RO for appropriate action.

FINDINGS OF FACT

1.  The veteran's lipomas of the chest have been tender and 
painful for the entire period of the claim and appeal, 
commencing the day following discharge from service.

2.  The veteran's lipomas of the abdomen have been tender and 
painful for the entire period of the claim and appeal, 
commencing the day following discharge from service.

3.  The veteran's lipomas of the back have been tender and 
painful for the entire period of the claim and appeal, 
commencing the day following discharge from service.

4.  The veteran's lipomas of the right arm have been tender 
and painful for the entire period of the claim and appeal, 
commencing the day following discharge from service.

5.  The veteran's lipomas of the left arm have been tender 
and painful for the entire period of the claim and appeal, 
commencing the day following discharge from service.

6.  The veteran has suffered from moderate damage to Muscle 
Group XVII for the entire period of the claim and appeal, 
commencing the day following discharge from service, as 
residuals of a gunshot wound to the left buttock.

7.  The veteran has suffered from moderate damage to Muscle 
Group XX for the entire period of the claim and appeal, 
commencing the day following discharge from service, as 
residuals of a gunshot wound to the low back.

8.  The veteran has suffered from moderately severe damage to 
Muscle Group XIX for the entire period of the claim and 
appeal, commencing the day following discharge from service, 
as residuals of a gunshot wounds to the abdomen.

9.  The veteran's residuals of multiple laparotomies of the 
abdomen are not shown to have produced any peritoneal 
adhesions. 

10.  The veteran's residuals of gunshot wound consisting of 
hepatitis and residuals of liver abscess have not resulted in 
minimal liver damage with associated fatigue and anxiety and 
gastrointestinal disturbance necessitating dietary 
restriction or other therapeutic measures and have not 
resulted in moderate symptoms of liver abscess.  


CONCLUSIONS OF LAW

1.  A 10 percent rating, but no more, is warranted for 
lipomas of the chest for the entire period of the claim and 
appeal, commencing the day following discharge from service.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.20, 4.118, Diagnostic Code 7804 (1999).

2.  A 10 percent rating, but no more, is warranted for 
lipomas of the abdomen for the entire period of the claim and 
appeal, commencing the day following discharge from service.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.20, 4.118, Diagnostic Code 7804 (1999).

3.  A 10 percent rating, but no more, is warranted for 
lipomas of the back for the entire period of the claim and 
appeal, commencing the day following discharge from service.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.20, 4.118, Diagnostic Code 7804 (1999).

4.  A 10 percent rating, but no more, is warranted for 
lipomas of the right arm for the entire period of the claim 
and appeal, commencing the day following discharge from 
service.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.7, 4.20, 4.118, Diagnostic Code 7804 (1999).

5.  A 10 percent rating, but no more, is warranted for 
lipomas of the left arm for the entire period of the claim 
and appeal, commencing the day following discharge from 
service.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.7, 4.20, 4.118, Diagnostic Code 7804 (1999).

6.  A 20 percent rating, but no more, is warranted for 
residuals of a gunshot wound to the left buttock consisting 
of damage to Muscle Group XVII, for the entire period of the 
claim and appeal, commencing the day following discharge from 
service.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.7 (1999); 38 C.F.R. §§ 4.56, 4.72, and 4.73, Diagnostic 
Code 5317 (effective prior to and from July 3, 1997).  

7.  A 20 percent rating, but no more, is warranted for 
residuals of a gunshot wound to the low back consisting of 
damage to Muscle Group XX, for the entire period of the claim 
and appeal, commencing the day following discharge from 
service.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.7 (1999); 38 C.F.R. §§ 4.56, 4.72, and 4.73, Diagnostic 
Code 5320 (effective prior to and from July 3, 1997).

8. A 30 percent rating, but no more, is warranted for 
residuals of a gunshot wounds to the abdomen consisting of 
damage to Muscle Group XIX, for the entire period of the 
claim and appeal, commencing the day following discharge from 
service.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.7 (1999); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5319 
(effective prior to and from July 3, 1997).

9.  A compensable rating is not warranted for residuals of 
multiple laparotomies of the abdomen for the entire period of 
the claim and appeal, commencing the day following discharge 
from service.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7301 (1999).


10.  A rating in excess of 10 percent is not warranted for 
residuals of a gunshot wound consisting of hepatitis and 
liver abscess for the entire period of the claim and appeal, 
commencing the day following discharge from service. 
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Codes 7313, 7345 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds the appellant's increased rating 
claims well grounded pursuant to 38 U.S.C.A. § 5107 (West 
1991) in that his claims are plausible.  Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  This finding is based on the 
appellant's evidentiary assertion that his service-connected 
disabilities have increased in severity.  Proscelle v. 
Derwinski, 1 Vet.App. 629 (1992);  King v. Brown, 5 Vet.App. 
19 (1993).  Once it has been determined that the claim is 
well grounded, the VA has a statutory duty to assist the 
appellant in the development of evidence pertinent to the 
claim.  38 U.S.C.A. §  5107.  

The veteran in July 1999 reported receiving medical treatment 
at Miami and Northport VA medical centers (VAMCs) including 
for worsening cervical and lumbar spine disorders with 
radiculopathic symptoms, and for conditions of the prostate 
and urethra.  The veteran then submitted some medical records 
for Board consideration, which have been associated with the 
claims folder and for which he waived RO consideration.  
However, he did not submit all the VA treatment records he 
described in July 1999.  Some of the claims which are the 
subject of Remand, below, are remanded to obtain these 
reported additional VA records of treatment for the claimed 
disorder.  However, in the July 1999 statement the veteran 
informed that the additional treatment records pertain to 
disorders other than those the Board rates herein.  As the 
Board does not find the reported additional records to be 
pertinent to the determinations herein, the Board makes its 
determinations herein in the absence of those records.  The 
Board is satisfied that all available evidence necessary for 
an equitable disposition of the appeal has been obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  In evaluating 
service-connected disabilities, the Board looks to functional 
impairment.  Where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet.App. 
55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1999).

1.  Lipomas of the Chest, Abdomen, Back, and Arms

Scars which are superficial, tender, and painful on objective 
demonstration are assigned a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1999).  

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1999).

As lipomas do not have a separate Diagnostic Code within the 
Schedule for Rating Disabilities, they may be rated by 
analogy to tender and painful scars under Diagnostic Code 
7804.  38 C.F.R. § 4.118 (1999).  As may be discerned by a 
careful review of the veteran's medical history, the 
veteran's lipomas present an unusual disability picture for 
rating purposes.  They are frequently tender and painful when 
present, but in the veteran's case, once removed they are 
reduced to superficial scars that heal well without residual 
pain or tenderness.  They also recur over multiple areas of 
the body, including in recent years over the chest, abdomen, 
back, and arms.  Further, they do not appear on the head, 
face, or neck so as to produce ratable disfigurement.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7819 (1999).  
However, the lipomas recur frequently over multiple areas of 
the body.  They may thus be interpreted to present a 
disability picture equivalent to tender and painful scarring 
of multiple anatomical areas, including the chest, abdomen, 
back, and arms.  

In March 1992 the veteran underwent VA surgical removal of a 
lipoma of the right anterior thigh.

In May 1992 the veteran underwent VA surgical removal of a 
lipoma of the back of the neck.  

A June 1992 VA treatment record records the veteran's 
complaints of painful abdominal lipomas.  Three lipomas were 
identified in the anterior abdomen, to be scheduled for 
surgical removal at a later date.

The veteran underwent VA surgical removal of two painful 
lipomas of the left abdomen in November 1992.  

In January 1993 the veteran underwent VA surgical removal of 
two lipomas from the abdominal wall.  He complained of 
difficulty with these lipomas for approximately the prior six 
months.  A history was then noted of multiple prior lipomas 
of the abdomen, chest wall, and back.  

The veteran underwent VA surgical removal of a tender lipoma 
of the right upper chest in January 1993.  The claims folder 
also contains a February 1993 VA record of recovery status 
post that surgical removal.  The veteran was then also 
treated for status post removal, six weeks prior, of a lipoma 
from the left lower quadrant, with that wound currently 
draining.  That second wound was opened and packed.  

Upon a VA examination of the veteran's skin in December 1997, 
the veteran had small lipomas "in the arm, the chest, 
abdomen, in the back."

As the veteran has recently been diagnosed with lipomas of 
the arms, chest, abdomen, and back, the Board determines that 
the veteran currently has lipomas of those five anatomical 
regions, and, based on the veteran's long history of tender 
and painful lipomas both in service and post service, assigns 
a 10 percent rating, by analogy to tender and painful scar, 
for lipomas in each of these five anatomical regions, with 
five separate 10 percent ratings assigned.  38 C.F.R. 
§§ 4.20, 4.118, Diagnostic Code 7804 (1999).  As only a 10 
percent rating may be assigned for tender and painful scars, 
the Board considers these five assigned 10 percent ratings to 
be the appropriate ratings.  Higher schedular ratings are not 
in order.
 
2.  Residuals of Gunshot Wounds of the Left Buttock and Low 
Back, 
Consisting of Injury to Muscle Groups XVII and XX;
Residuals of Gunshot Wounds of the Abdomen, 
Consisting of Injury to Muscle Group XIX

The Board notes that during the pendency of the veteran's 
current appeal, the VA regulatory criteria for rating for 
muscle injuries was changed effective July 3, 1997.  However, 
the criteria for evaluation of muscle injuries under 
Diagnostic Codes 5317, 5319, and 5320 are essentially the 
same under both the old and new regulations.  The 
modifications in the criteria for defining slight, moderate, 
moderately severe, and severe muscle injury due to gunshot 
wounds or other trauma are insignificant as they would relate 
to these particular shell fragment wound residuals.  As such, 
the Board finds that a remand is not necessary for the 
purpose of reevaluating any muscle injury involved in this 
appeal under the new criteria.

Under the applicable Codes for muscle injuries, at least 
moderate muscle injury is present from a through-and-through 
or deep-penetrating wound of short track from a single 
bullet, small shell, or shrapnel fragment, without the 
explosive effective of a high velocity missile, residuals of 
debridement, or prolonged infection.  A moderately severe 
muscle injury is one involving a through-and-through or deep-
penetrating wound by a small, high-velocity missile or large, 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  38 
C.F.R. § 4.56 (d) (2), (3) (1999).  See also 38 C.F.R. § 4.72 
prior to the July 1997 revisions. 

In service in August 1966 the veteran suffered a gunshot 
wound by enemy sniper to the left buttock and low back.  
Service medical records of the treatment hospitalization are 
not contained within the claims folder.  However, a Clinical 
Record Cover Sheet for that six-day hospitalization indicates 
that the wounds of the buttock and back were debrided under 
local anesthesia, with delayed primary closure.  There was no 
artery or nerve involvement.  

Service medical and post-service medical record due little to 
differentiate any level of muscle impairment due to damage 
resulting from the August 1966 gunshot wounds to the buttock 
and low back.  However, as the wounds required debridement 
with delayed closure and resulted from a bullet, they are 
compatible with moderate muscle injury to the affected muscle 
groups.  38 C.F.R. § 4.56 (d) (2), (3) (1999).

The left buttock injury involved Muscle Group XVII, with the 
appropriate rating for that injury assigned under Diagnostic 
Code 5317.  Under that Code, where the injury is moderate, a 
20 percent rating is assigned, and where moderately severe, a 
40 percent rating is assigned.  In this case, as the record 
does not present evidence of prolonged infection, sloughing 
of affected soft parts, or intramuscular scarring to indicate 
moderately severe damage to Muscle Group XVII, inclusive of 
the gluteus maximus, the gluteus medius, and the gluteus 
minimus, the preponderance of the evidence is against the 
assignment of the next-higher, 40 percent rating.  38 C.F.R. 
§ 4.73, Diagnostic Code 5317 (1999).  

The low back injury involved Muscle Group XX, of the lumbar 
region, with the appropriate rating for that injury assigned 
under Diagnostic Code 5320.  Under that Code, where the 
injury to Muscle Group XX of the lumbar region is moderate, a 
20 percent rating is assigned, and where moderately severe, a 
40 percent rating is assigned.  In this case, as the record 
does not present evidence indicating moderately severe damage 
to Muscle Group XX, inclusive of the low back muscles, the 
preponderance of the evidence is against the assignment of 
the next-higher, 40 percent rating.  38 C.F.R. § 4.73, 
Diagnostic Code 5320 (1999).  

Service medical records show that the veteran suffered three 
gunshot wounds to the left abdomen by hostile gunfire on 
February 1, 1967, with resulting internal injuries including 
rents in the liver and right kidney.  He underwent 
hospitalization from the time of injury through April 1967.  
The wounds and internal organ rents were surgically repaired.   
Complications ensued, including intra-abdominal abscesses, 
necessitating prolonged draining the wounds and the making of 
additional openings to the abdominal cavity to drain further 
abscesses.  There was a significant amount of reaction along 
the psoas muscle, though without abscess, and a significant 
amount of reaction about the right perinephric tissue with an 
abscess cavity breaking into the area posterior to the right 
kidney.  There are no further details in the service medical 
records as to the extent of damage to abdominal muscles 
resulting from the gunshot wounds.  Multiple metallic 
fragments were noted within the abdominal cavity upon X-ray.  
Post-service medical records do not further detail muscle 
impairment resulting from these three through-and-through 
abdominal gunshot wounds.  However, for the current rating it 
is sufficient to note that the veteran suffered perforation 
of the abdomen with prolonged infection affecting abdominal 
muscles.  

Under Diagnostic Code 5319, ratings are assigned for injuries 
to Muscle Group XIX, consisting of muscles of the abdominal 
wall.  Where there is moderate injury to the muscles, a 10 
percent rating is assigned; where there is moderately severe 
injury, a 30 percent rating is assigned; and where there is 
severe injury, a 50 percent rating is assigned.  38 C.F.R. 
§ 4.73, Diagnostic Code 5319 (1999).  In light of the 
multiple perforations of the abdomen due to three small, 
deep-penetrating missiles (gunshot wounds resulting in 
tearing of internal organs beneath the abdominal wall) with 
resulting abscesses affecting muscle tissue and requiring 
prolonged hospitalization, the Board concludes that the 
preponderance of the evidence favors a finding of moderately 
severe damage to abdominal muscles, warranting a 30 percent 
rating for injury to Muscle Group XIX.  38 C.F.R. §§ 4.56 (d) 
(2), (3), 4.73, Diagnostic Code 5319 (1999).

However, the Board finds that the preponderance of the 
evidence is against a finding of severe muscle disability 
from injuries to Muscle Group XIX, as there is no history of 
fracturing of bone, sloughing of soft parts, or intermuscular 
binding or scarring, and there is no medical history of 
associated complaints including abnormal muscle swelling or 
hardening upon contraction, or severe loss of strength, 
endurance, or coordination as compared to unaffected parts. 
38 C.F.R. §§ 4.56 (d) (4) (1999).  

3.  Residuals of Multiple Laparotomies

Service medical records show that the veteran was 
hospitalized from February to April, 1967, and underwent 
exploratory and reparative laparotomies following multiple 
gunshot wounds to the abdomen in February 1967.  Internal 
injuries included wounding of the kidney and liver.  
Following initial difficulties with abdominal abscesses 
requiring draining, the veteran became asymptomatic and 
achieved uneventful recovery.  

Laparotomy scars described on VA examinations in November 
1990 and January 1993 were not shown to be symptomatic. 

At an October 1995 VA examination for residuals of the 
veteran's gunshot wounds, the veteran complained of right 
lower quadrant abdominal pain not related to food, activity, 
or bowel movements.  The examiner noted a history of multiple 
gunshot wounds in service, with complications including 
intra-abdominal damage requiring exploratory laparotomy.  
Also noted were two more laparotomies due to infections 
resulting from the gunshot wounds.  Upon October 1995 
examination, the veteran's liver, kidney, and spleen were not 
palpable.  There was no organomegaly and the abdomen was 
nontender. The veteran reported a history of constipation for 
many years, but he denied nausea or vomiting.  A weight gain 
of 30 pounds since 1990 was also noted.  The examiner 
commented that the veteran's abdominal pain would be 
difficult to explain on the basis of adhesions, as adhesions 
would more frequently result in signs of intestinal 
obstruction.  However, the examiner could not conclude with 
"absolute certainty" that the abdominal pain was unrelated 
to intra-abdominal causes.  The examiner did not conclude 
that the veteran had any intestinal obstructions.  

Ratings for peritoneal adhesions will be considered where 
there is a peritoneal operative history and two or more of 
the following are present: disturbances of motility, actual 
partial obstruction, reflex disturbance, presence of pain.  
38 C.F.R. § 4.114, Diagnostic Code 7301 (1999).  Only 
constipation has been noted in the post-service medical 
history.  Hence a rating based on peritoneal adhesions under 
Diagnostic Code 7301 is not appropriate for the veteran's 
residuals of multiple laparotomies.  Further, even if a 
separate rating were in order for peritoneal adhesions, if 
only mild disability were present a noncompensable rating 
would be assigned.  To warrant a 10 percent rating there 
would have to be moderate peritoneal adhesions with pulling 
pain on attempting work or aggravated by movements of the 
body, or occasional episodes of colic pain, nausea, 
constipation (perhaps alternating with diarrhea) or abdominal 
distention.  The veteran does not have moderate peritoneal 
adhesions.  As such, a 10 percent rating would not be in 
order under Code 7301.  

4.  Residuals of a Gunshot Wound Consisting of Hepatitis and
Residuals of a Liver Abscess

The veteran was treated in service in October 1966 for an 
amebic liver abscess.  In February 1967 the veteran suffered 
gunshot wounds to the abdomen with resulting injury to the 
right kidney and liver.  Following that wounding, rents in 
the liver and kidney were sutured and drained.  

The veteran underwent operative procedures in service 
requiring transfusions of whole blood.  In 1988 the veteran 
tested positive for hepatitis B surface antigen. 
In December 1990 upon VA evaluation the only reported symptom 
related to hepatitis was chronic fatigue.  

Post service in January 1991 the veteran was evaluated at a 
VA gastrointestinal clinic for hepatitis.  Hepatitis B 
surface antigen was positive.  The veteran's constitutional 
symptoms, however, were vague.  At a VA facility later in 
1991, the veteran underwent a liver biopsy revealing chronic 
active hepatitis.  

VA testing in 1994 showed that the veteran had lost his 
hepatitis B surface antigen, though without developing a 
surface antibody.  In 1994 the veteran also had a mild 
abnormality of liver enzymes.  

At a November 1995 VA examination for hepatitis, the 
veteran's history was noted.  He reported feeling mildly 
fatigued.  Liver function tests were essentially within 
normal limits.  However, hemoglobin was very low at 2.7.  The 
examiner assessed that the veteran had minimal chronic liver 
disease, with minimal elevation of liver enzymes due to a 
minimal degree of hepatitis B.  In a November 1996 VA 
examination addendum, the examiner assessed a history of 
amebic liver abscess with residual chronic liver disease.  

No prior or subsequent VA record within the claims folder 
indicates the presence of more severe hepatitis than that 
indicated at the November 1995 VA examination.  The claims 
folder contains no subsequent record of treatment 
specifically for hepatitis.  

Infectious hepatitis is appropriately rated under Diagnostic 
Code 7345.  Under that Code, where there are moderate liver 
damage and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression, a 60 percent 
rating is assigned; where there is minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency but necessitating dietary 
restriction or other therapeutic measures, a 30 percent 
rating is assigned; where the disease is manifested by 
demonstrable liver damage with mild gastrointestinal 
disturbance, a 10 percent rating is assigned; where the 
disease is healed and asymptomatic, a noncompensable rating 
is assigned.  38 C.F.R. § 4.115, Diagnostic Code 7345 (1999).
  
Despite a general finding in a June 1996 Supplemental 
Statement of the Case to the contrary, the Board finds no 
post-service medical records reflecting that the veteran has 
ongoing mild gastrointestinal disturbance.  The only noted 
residuals of hepatitis are mild elevation of liver enzymes 
and subjective mild fatigue.  Accordingly, an increase rating 
above the 10 percent currently assigned is not warranted 
under Diagnostic Code 7345 for infectious hepatitis.  

The veteran's liver disease may also be rated under 
Diagnostic Code 7313, for residuals of a liver abscess.  
Under that Code, where there are moderate symptoms, a 20 
percent rating is assigned.  A lower rating is not assigned 
under that Code for less than moderate symptoms.  As medical 
evidence presented does not show moderate symptoms of 
residuals of a liver abscess, a 20 percent rating is not 
assignable under Diagnostic Code 7313.  

5.  Fenderson Consideration

As the veteran has claimed entitlement to an increase above 
an initial rating assigned upon the granting of service 
connection for lipomas of the chest, abdomen, back, and arms; 
residuals of gunshot wounds of the left buttock with injury 
to Muscle Group XVII; residuals of gunshot wounds of the low 
back with injury to Muscle Group XX; residuals of gunshot 
wounds of the abdominal wall with injury to Muscle Group XIX; 
residuals of multiple laparotomies; and residuals of a 
gunshot wound consisting of hepatitis and residuals of a 
liver abscess, the Board has considered entitlement to higher 
ratings than those assigned for these disorders for all 
periods from September 5, 1990, the day following the date of 
discharge from service (which became the date of entitlement 
to service connection for these disabilities) through to the 
present.  However, the Board has concluded that higher 
ratings than those assigned, either herein or previously, as 
appropriate, were not warranted at any time during the period 
of service connection, and continue to be not warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

1.  A 10 percent rating is granted for lipomas of the chest, 
subject to the law and regulations governing the payment of 
monetary awards.

2.  A 10 percent rating is granted for lipomas of the 
abdomen, subject to the law and regulations governing the 
payment of monetary awards.

3.  A 10 percent rating is granted for lipomas of the back, 
subject to the law and regulations governing the payment of 
monetary awards.

4.  A 10 percent rating is granted for lipomas of the right 
arm, subject to the law and regulations governing the payment 
of monetary awards.

5.  A 10 percent rating is granted for lipomas of the left 
arm, subject to the law and regulations governing the payment 
of monetary awards.

6.  A 20 percent rating is granted for residuals of a gunshot 
wound of the left buttock, consisting of injury to Muscle 
Group XVII, subject to the law and regulations governing the 
payment of monetary awards.

7.  A 20 percent rating is granted for residuals of a gunshot 
wound of the low back, consisting of injury to Muscle Group 
XX, subject to the law and regulations governing the payment 
of monetary awards.

8.  A 30 percent rating is granted for residuals of a gunshot 
wound of the abdomen, consisting of injury to Muscle Group 
XIX, subject to the law and regulations governing the payment 
of monetary awards.

9.  Entitlement to an increased (compensable) rating for 
residuals of multiple laparotomies of the abdomen is denied.  

10.  Entitlement to an increased rating above the 10 percent 
currently assigned for residuals of a gunshot wound 
consisting of hepatitis and residuals of a liver abscess is 
denied. 


REMAND

The Board herein remands the veteran's claims of entitlement 
to service connection or chronic costochondral 
osteochondritis, entitlement to an increased (compensable) 
evaluation for bilateral defective hearing, entitlement to an 
increased (compensable) evaluation for residuals of a gunshot 
wound consisting of urethral stricture, entitlement to an 
increased (compensable) evaluation for residuals of a gunshot 
wound consisting of prostatic enlargement, and entitlement to 
an increased evaluation for right shoulder arthritis, 
currently rated 10 percent disabling. 

In March 1995 the Board remanded this case, in pertinent 
part, for VA examinations to develop the veteran's claims of 
entitlement to service connection for chronic costochondral 
osteochondritis and entitlement to an increased (compensable) 
rating for bilateral defective hearing.  However, remand 
instructions for examination of those disorders were not 
adequately followed.  Where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268 (1998).  Accordingly further VA examination 
is required for these claims.

Regarding the claim of entitlement to service connection for 
chronic costochondral osteochondritis, the Board notes that 
in a February 1997 letter a VA examiner specifically 
distinguished that disorder from a right lower quadrant 
abdominal pain complained of by the veteran.  However, a 
specific assessment of the presence or absence of 
costochondral osteochondritis, and extent of that disorder if 
present, has not been made by a VA examiner.  This must be 
done upon remand.    

Remand for reexamination of the veteran's right shoulder is 
necessary to comply with DeLuca v. Brown, 8 Vet.App. 202 
(1995), in which the Court held that when a Diagnostic Code 
provides for a rating based upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that an examination upon which the rating 
decision is based must adequately portray the extent of 
functional loss due to pain on undertaking motion as well as 
fatigability and incoordination.  The Board notes that the 
extent of the veteran's right shoulder arthritis may be 
difficult to ascertain, as the veteran also suffers from 
cervical degenerative disorders with radiculopathy 
potentially affecting functioning of the right upper 
extremity at the shoulder joint. 

Further, as noted in the Introduction, above, the veteran 
stated in a July 1999 submission that he had received 
additional VA medical treatment.  He reported that these 
included treatment for a cervical spine disorder at VAMCs 
Northport and Miami from January 1997 to June 1999, and 
treatment at VAMCs Northport and Miami from February 1998 to 
June 1999 for his enlarged prostate and urethral infections.  
These records are pertinent to the veteran's claims of 
entitlement to increased ratings for right shoulder 
arthritis, and gunshot wound residuals consisting of urethral 
stricture and prostatic enlargement.  Accordingly, these VA 
medical records must be obtained and associated with the 
claims folder prior to any adjudication of claims for 
increased ratings for right shoulder arthritis, prostatic 
enlargement, and urethral stricture.  

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should obtain and associate 
with the claims folder all VA treatment 
records not yet obtained from VAMCs 
Miami and Northport dating from January 
1997 to the present.  These should 
contain records of treatment for 
cervical spine pathology as well as 
prostatic enlargement and urethral 
infections.  

2.  The veteran should be afforded a VA 
orthopedic examination to ascertain the 
presence and current severity of a right 
shoulder disorder and any costochondral 
osteochondritis.  If present, the 
etiology of the disorder should be 
noted.  The claims folder must be made 
available to the examiner and reviewed 
prior to the examination.  The examiner 
must note on the examination report that 
the claims folder has been reviewed.  

Regarding the right shoulder disorder, 
the examiner should determine the 
severity of any disability of that 
joint.  All right shoulder disability 
should be differentiated, to the extent 
possible, from radiculopathic effects of 
the veteran's cervical degenerative 
disorders.  Range of motion of the right 
shoulder should be reported in all 
planes and in degrees of motion.  The VA 
examiner should determine whether the 
right shoulder exhibits pain on 
undertaking movement, weakened movement, 
excess fatigability, or incoordination.  
To the extent present, the severity of 
each symptom should be described.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

3.  The veteran should be afforded a VA 
audiometric examination to ascertain the 
current severity of his bilateral 
defective hearing.  The claims folder 
must be made available to the examiner 
and reviewed prior to the examination. 

4.  The veteran should be afforded a VA 
genitourinary examination to ascertain 
the current severity of any prostatic 
enlargement or urethral stricture and 
all manifestations of each disorder.  
The claims folder must be made available 
to the examiner and reviewed prior to 
the examination.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed. 

6.  The RO should then readjudicate the 
remanded issues, applying Fenderson v. 
West, 12 Vet. App. 119 (1999), where 
applicable.  If any determination remains 
to any extent adverse to the veteran, he 
and his representative should be provided 
a Supplemental Statement of the Case 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  They should be 
afforded the applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 


